Title: From Thomas Jefferson to John Barnes, 12 August 1805
From: Jefferson, Thomas
To: Barnes, John


                  
                     Dear Sir 
                     
                     Monticello Aug. 12. 05
                  
                  Not recollecting precisely the time you proposed to go to Philadelphia, I now take the liberty of asking you, as you pass through Wilmington to pay for me to the revd. Wm. Pryce four dollars which I owe him for a book, and have never before been able to find a channel of remittance: and then in Philadelphia to procure for me half a dozen blof portable soup, and to subscribe for McCorkle’s paper (I forget the title) paying any necessary advance.
                  The 125 D. 24c. noted in the paper I left with you to be paid to Jones & Howell out of the Washington funds, being now due, you will be so good as to remit to them for me, when the funds of the month shall have been recieved.
                  We are all in good health here, & blest amidst luxuriant crops of every kind. I returned ten days ago from a visit to my Bedford estate. Accept my prayers for your health & Affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               